DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on November 17, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-14 are canceled; and claims 15-17 have been added. Accordingly, claims 15-17 are pending in this application, with an action on the merits to follow regarding claims 15-17.
Because of the applicant's amendment, the following in the office action filed August 17, 2022, are hereby withdrawn:
Previous objections to the claims;
Previous claim rejections under 35 USC 112(b).
Information Disclosure Statement
The listing of references in the specification (beginning in line 3 of page 2) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of … straight … vertical edges” (claims 15-17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 15-17 each recites, “a pair of … straight … vertical edges” which has not been disclosed in the written description (see 35 USC 112(a) rejections below).
Claims 15-17 each recites, “each said upwardly converging vertical edge of said outer sheet is juxtaposed against, parallel to and abuts a respective vertical edge of one of said forward and rearward panel sections for an entire length of said upwardly converging vertical edge” has not been disclosed within the written description as originally filed (Examiner notes that this limitation can be seen in the drawings but needs to be added to the written description to overcome the objection).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 15-17 each recites, “said outer sheet including… a pair of elongate and straight, upwardly converging vertical edges that intersect said vertex and extend fully between said vertex and said bottom of said crown”.  However, such edges (edges of sheet 31 in side panels 24) have not been disclosed or shown as being “straight” edge as the edges.  While being disclosed and shown as continuously extending upward and being vertical, one having ordinary skill in the art cannot definitely determine that such edges are “straight” especially when as presented in the finished ballcap, the edges curved as the crown is curved and even in a flattened pattern structure, the edges appear to be curved as shown in at least Fig. 3.  Therefore, claiming the edges as “straight” is considered new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 are indefinite as each recites, “said outer sheet including… a pair of elongate and straight, upwardly converging vertical edges that intersect said vertex and extend fully between said vertex and said bottom of said crown”.  As the limitation of the edges being “straight” has not been disclosed in the specification, it is unclear as to what is meant by “straight” and how one can determine if an edge is considered to be “straight”.  
Claims 15-17 are indefinite as each recites, “each of said pair of upwardly converging vertical edges including a forward upwardly converging vertical edge attached to said forward panel section and a rearward converging vertical edge attached to said rearward panel section, each said upwardly converging edge of said outer sheet being fastened continuously and without interruption”.  As the claims previously recite, “each said side panel section being separated from said forward and rearward panel sections by a respective upwardly converging vertical seam that extends fully between and interconnects said vertex and said bottom of said crown”, it is unclear if the “attached” edges are referring to the seams previously claimed or to a different structure.  
Claims 15-17 are indefinite as each recites, “each said upwardly converging edge of said outer sheet being fastened continuously and without interruption along a majority of length of said upwardly converging edge of said outer sheet to both a respective upwardly converging vertical edge of said underlying inner sheet… each said upwardly converging vertical edge of said outer sheet being detached, interrupted and separated along a minority of length of said upwardly converging edge of said outer sheet”.  It is unclear if the same length or different lengths of the upwardly converging edge is being referred to within the claim limitation.  Examiner respectfully suggests amending to recite, “each said upwardly converging edge of said outer sheet being fastened continuously and without interruption along a majority of a length of said upwardly converging edge of said outer sheet to both a respective upwardly converging vertical edge of said underlying inner sheet… each said upwardly converging vertical edge of said outer sheet being detached, interrupted and separated along a minority of the length of said upwardly converging edge of said outer sheet”.
Claims 15-17 are indefinite as each recites, “each said upwardly converging vertical edge of said outer sheet is juxtaposed against, parallel to and abuts a respective vertical edge of one of said forward and rearward panel sections for an entire length of said upwardly converging vertical edge”.  As “a majority of length of said upwardly converging edge of said outer sheet” and “a minority of length of said upwardly converging edge of said outer sheet” was previously claimed, it is unclear if “an entire length” is referring to the previously claimed length of the upwardly converging edge of said outer sheet or a different length.  Examiner respectfully suggests amending to recite, ““each said upwardly converging vertical edge of said outer sheet is juxtaposed against, parallel to and abuts a respective vertical edge of one of said forward and rearward panel sections for an ntirety of the length of said upwardly converging vertical edge”.
Claims 15-17 are indefinite as each recites, “each said upwardly converging vertical edge of said outer sheet is juxtaposed against, parallel to and abuts a respective vertical edge of one of said forward and rearward panel sections for an entire length of said upwardly converging vertical edge such that each said entry slot is aligned within a corresponding said vertical seam extending continuously and uninterrupted from said bottom of said crown to said vertex of said crown and said entry slot is closed and virtually imperceptible within said corresponding vertical seam”.  As various seams and edges that are fastened to other edges have been previously claimed, it is unclear as to what “a corresponding said vertical seam” and “said corresponding vertical seam” is being referred to here especially since the vertical seam that would correspond to each entry slot or to which the entry slot is “within” is not a seam that is “extending continuously and uninterrupted from said bottom of said crown to said vertex of said crown” as such a structure was claimed as edges, and not seams and as the seams or fastened edges only extend the majority of the length between the bottom of the crown and the vertex because a minority of the length is what creates the entry slot.   Examiner respectfully suggests amending the claims to number each essential seam, to refer back to each numbered seam when claiming edges that are fastened, and then referring back to the numbered seam instead of referring to “a corresponding seam”.
Claims 15-17 are indefinite as each recites, “said entry slot is closed and virtually imperceptible within said corresponding vertical seam”.  It is unclear how one having ordinary skill in the art can ascertain how imperceptible an entry slot can be in order to be at least “virtually” imperceptible.  Therefore, the metes of bounds of the claim limitation are unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloniarz (US 2019/0254375) in view of Lacy (US 2016/0021962) and in view of Viggiano (US 2003/0024033).
Examiner notes the differences between claims 15-17 are as follows: claim 15 recites both the forward and rearward entry slots, claim 16 recites only the forward entry slot, and claim 17 recites only the rearward entry slot; and therefore the claims are being rejected collectively as the primary reference discloses both forward and rearward entry slots.
Regarding claims 15-17, Bloniarz discloses a hat (10) for accommodating eyewear (see para. 0069), the eyewear has a pair of elongate supportive frame elements, each supportive frame element including at least one of a temple and an earpiece (see sunglasses having earpieces in para. 0069), said hat comprising: a crown (see annotated Fig. 4) defined by a plurality of interconnected flexible panel sections (20; Examiner notes that each panel section is made of at least sheet 14, see paras. 0072-0073, which are considered flexible as the panels are made of fabric as seen in para. 0063, and fabric for hats are known to have at least some flexibility absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation), the plurality of interconnected panel sections comprising forward and rearward panel sections and a pair of opposing side panel sections (see panels in annotated Fig. 4), each said side panel section interconnected between said forward and rearward panel sections (as can be seen in annotated Fig. 4); each said forward, rearward and side panel section including a tapered shape that converges from a bottom of said crown to a vertex (12) at a top of said crown (as can be seen in annotated Fig. 4, each panel is tapered from a bottom end to a top end); each said side panel section (which is made of panels 14 and 16) being separated from said forward and rearward panel sections by a respective upwardly converging vertical seam that extends fully between and interconnects said vertex and said bottom of said crown (as each of the side panels which included 14 and 16 are coupled together adjacently as disclosed in para. 0070 then seams are made by the chosen coupling method which appears to be stitching in the figures); each said side panel section including a flexible outer sheet (14) and an underlying flexible inner sheet (16; each sheet considered flexible as the panels are made of fabric as seen in para. 0063, and fabric for hats are known to have at least some flexibility absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation), said outer and inner sheets having conforming triangular shapes (as each panel section 20 is made of 14 and 16 and the panels are triangular as they are shaped like a triangle, then inner and outer sheets are also shaped like a triangle and therefore have conforming shapes as the shapes similar to one another), said outer sheet including a horizontal lower edge (see annotated Fig. 3) fastened to a corresponding lower edge of said underlying inner sheet (as the side edges are connected as disclosed in para. 0072, then the lower edges are fastened at least indirectly by the side edges, further, stitching can be seen in Fig. 3 along the bottom edges which would further fasten the edges) and a pair of elongate and straight, upwardly converging vertical edges (see elongated straight upward converging edges in annotated Fig. 3 which are upward vertical edges that have at least one straight portion at least from one vantage point) that intersect said vertex (as can be seen in annotated Fig. 3), each of said pair of upwardly converging vertical edges including a forward upwardly converging vertical edge attached to said forward panel section and a rearward converging vertical edge attached to said rearward panel section  (via the previously claimed seam, see annotated Fig. 3, and (as the 2-ply panels 20 are coupled together as disclosed in paras. 0070-0073), each said upwardly converging edge of said outer sheet being fastened along a majority of length of said upwardly converging edge of said outer sheet to both a respective upwardly converging vertical edge of said underlying inner sheet and a respective one of said forward and rearward panel sections (as the 2-ply panels 20 are coupled together as disclosed in paras. 0070-0073, then the edges of the outer sheet and inner sheet are connected at least when the adjacent panels are connected together along a majority of the length of the edges with the exception of the opening in the seam to create aperture 24, as seen in at least Fig. 3);  each said upwardly converging vertical edge of said outer sheet being detached, interrupted and separated along a minority of length of said upwardly converging edge of said outer sheet from both a respective upwardly converging vertical edge of said underlying inner sheet and a respective one of said forward and rearward panel sections (at aperture 24, which is a smaller length than the attached portion of the seam) to define forward and rearward entry slots (forward and rearward entry slots 24) into a respective receptacle formed between said outer sheet and said underlying inner sheet (as disclosed in para. 0081) [Examiner notes claim 15 recites both the forward and rearward entry slots, claim 16 recites only the forward entry slot, and claim 17 recites only the rearward entry slot], whereby a respective one of the supportive frame elements of the eyewear is receivable by each said respective receptacle to support the eyewear on the cap and wherein, when the respective supportive frame elements of the eyewear are removed from said respective receptacles (as the earpieces of the glasses are inserted into the receptacles as disclosed in para. 0069).
	Bloniarz does not expressly disclose wherein the straight converging edges on outer sheet of side panels extend fully between said vertex and said bottom of said crown (as a portion of the edges are not straight), wherein the fastening of each said vertical edge of said outer sheet to both a respective vertical edge of said underlying inner sheet and a respective one of said forward and rearward panel sections is continuous and uninterrupted, and each said upwardly converging vertical edge of said outer sheet is juxtaposed against, parallel to and abuts a respective vertical edge of one of said forward and rearward panel sections for an entire length of said upwardly converging vertical edge such that each said entry slot is aligned within a corresponding said vertical seam extending continuously and uninterrupted from said bottom of said crown to said vertex of said crown and said entry slot is closed and virtually imperceptible within said corresponding vertical seam.
Lacy teaches a hat with integrated holders for glasses (see Fig. 7a) wherein the fastening of each said upwardly converging edge of said outer sheet to both a respective upwardly converging vertical edge of said underlying inner sheet and a respective one of said forward and rearward panel sections is continuous and uninterrupted  (inner and outer layers disclosed in para. 0034 are fastened together via stitching for example to form the pocket and are fastened continuously and uninterrupted to one another as well as the forward and rearward panels, that is the panels in front of and behind the side panels, as can see with the stitching lines in Fig. 7A).
  Bloniarz and Lacy teach analogous inventions in the field of ball cap style hats to hold glasses thereon.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to continually fasten the edges of the inner and outer sheets and the front and rear panels of Bloniarz as taught by Lacy in order to prevent additional openings in the slot forming the receptacle where smaller eyepieces may accidently attempt to enter when stowing the eyepieces within the receptacles.
The modified ball cap of Bloniarz and Lacy does not expressly disclose wherein the straight converging edges on outer sheet of side panels extend fully between said vertex and said bottom of said crown (as a portion of the edges are not straight), and each said upwardly converging vertical edge of said outer sheet is juxtaposed against, parallel to and abuts a respective vertical edge of one of said forward and rearward panel sections for an entire length of said upwardly converging vertical edge such that each said entry slot is aligned within a corresponding said vertical seam extending continuously and uninterrupted from said bottom of said crown to said vertex of said crown and said entry slot is closed and virtually imperceptible within said corresponding vertical seam.
Viggiano teaches headwear for securing articles wherein the straight converging edges (at seam 19) on outer sheet (13) of side panels (side panels of 16) extend fully between said vertex and said bottom of said crown (as the edge of the side panel can be seen as extending in a straight manner from the top to the bottom in Figs. 1-4), and each said upwardly converging vertical edge of said outer sheet is juxtaposed against, parallel to and abuts a respective vertical edge of one of said forward and rearward panel sections for an entire length of said upwardly converging vertical edge (as can be understood from Figs. 1-4, the edges at 19 are parallel to and abut each other when the glasses legs are not inserted therein, further disclosed in para. 0046) and said entry slot (30) is closed (when the legs are not inserted therein) and virtually imperceptible within said corresponding vertical seam (seam 19) (as disclosed in para. 0046).
  Bloniarz (as modified by Lacy) and Viggiano teach analogous inventions in the field of baseball caps with side slits along the seams of the triangular panels to hold glasses legs within the cap.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the edges of the outer sheet of the side panels and therefore the entry slots in the edge of the outer sheet of the side panel of the ball cap of Bloniarz to be straight as taught by Viggiano so that the entry slots “remain barely noticeable, thereby maintain the aesthetic integrity of the hat” (see para. 0046 of Viggiano).
When used in combination, as each entry slot of Bloniarz is modified by Viggiano to be formed straight along the straight edges of the outer sheet of the side panels, then each said entry slot is aligned within a corresponding said vertical seam  extending continuously and uninterrupted from said bottom of said crown to said vertex of said crown (as they align with the neighboring seams that extend from the top to the bottom as seen the figures of Bloniarz and as best as can be understood by Examiner (see 35 USC 112(b) rejections above)).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the hat, there would be a reasonable expectation for the structure of the hat to perform such functions, as Examiner has explained after each functional limitation.



    PNG
    media_image1.png
    536
    768
    media_image1.png
    Greyscale

Annotated Fig. 3 (Bloniarz)


    PNG
    media_image2.png
    856
    718
    media_image2.png
    Greyscale

Annotated Fig. 4 (Bloniarz)

Response to Arguments
Applicant’s arguments, filed November 17, 2022, with respect to previously applied 35 USC 102 and 103 rejections to the new claims 15-17 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732